Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

				Corrected Notice of Allowance
This action is in response to the applicant's communication filed on 02/19/2021. In virtue of this communication and examiner’s amendment entered below, claims 1-19 are allowed.

 Response to Arguments
Applicant's argument filed on 02/19/2021 with respect to claims1-19 have been considered.
With regard to rejection under the 35 USC 103, the rejection is withdrawn in view of amendments filed on 02/19/2021.

Interview Summary
	Authorization for this examiner’s amendment was given in a communication with Robert L. Scott (Reg. No. 43,102). 
During the telephonic interview Examiner discussed a 112(a) rejection with regard to amended limitations in independent claims. The claims state generating a 3D image by subtracting the third captured image from the first captured image, and 
As a result Examiner proposed an Examiner amendment to overcome the above 112 rejection, the applicant representative agreed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Robert L. Scott (Reg. No. 43,102).

Please amend the original claims 1-19 as follows:

1.  (Currently Amended) An image processing system comprising:
a first light projector configured to project, onto an object, a light pattern for specifying a three-dimensional shape;
a second light projector configured to project, onto the object, uniform light in which illumination energy is uniform in a cross-sectional direction relative to a light 
a camera for capturing an image of the object; and
a processor configured with a program to perform operations comprising:
operation as a first light projection control unit configured to control projection of the light pattern onto the object by the first light projector;
operation as a second light projection control unit configured to control projection of the uniform light onto the object by the second light projector;
operation as an image capturing control unit configured to control image capturing performed by the camera;
operation as a first captured image recording unit configured to record a first captured image comprising 3D image components, that is captured by the camera in a state where the first light projection control unit performs control such that the light pattern is projected and the second light projection control unit performs control such that the uniform light is not projected;
operation as a second captured image recording unit configured to record a second captured image comprising 2D image components, that is captured by the camera in a state where the first light projection control unit performs control such that the light pattern is not projected and the second light projection control unit performs control such that the uniform light is projected;
operation as an ambient light image recording unit configured to record a third captured image that is captured by the camera in a state where the first light projection control unit performs control such that the light pattern is not projected 
operation as a generation unit configured to generate a division image by:
performing a first subtraction comprising subtracting the third captured image from the first captured image to produce the 3D image components;
performing a second subtraction comprising subtracting the third captured image from the second captured image to produce the 2D image components; and
dividing the 3D image components resulting from the first subtraction the 2D image components resulting from the second subtraction to produce a division image 
operation as a calculation unit configured to calculate a three-dimensional position on the object using the division image.

2.  (Currently Amended) The image processing system according to claim 1,
wherein the processor is configured with the program to perform operations such that operation as the generation unit comprises generating the division image by: performing the first subtraction, which further comprises subtracting luminance components of the third captured image from luminance components of the first captured image, the third captured image being captured in a state where ambient light is projected performing the second subtraction, which further comprises subtracting the luminance components of the third captured image from luminance components of the second captured image, and [[then]] dividing the result of the first subtraction result of the second subtraction 
3. (Original) The image processing system according to claim 1, wherein a projection time of the second light projector when capturing the second captured image is shorter than a projection time of the first light projector when capturing the first captured image.

4. (Original) The image processing system according to claim 1, wherein an exposure time of the camera when capturing the second captured image is shorter than an exposure time of the camera when capturing the first captured image.

5. (Original) The image processing system according to claim 1, wherein the first light projector and the second light projector are configured to perform projection using the same projection lens.

6. (Original) The image processing system according to claim 5, wherein the first light projector and the second light projector are configured to perform projection using the same light source.

7. (Previously Presented) The image processing system according to claim 1, wherein the first light projector is configured to perform projection using a first light source, and the second light projector is configured to project the uniform light onto the object at the same angle as the first light projector using a second light source separate from the first light source.

8. (Previously Presented) The image processing system according to claim 1, wherein the first light projector is configured to perform projection using a first light source and a first projection lens, and the second light projector is configured to project the uniform light onto the object at the same angle as in projection performed by the first light projector, using a second light source and a second projection lens that are provided separately from the first light source and the first projection lens.

9. (Original) The image processing system according to claim 7, wherein an intensity of the first light source is higher than an intensity of the second light source.

10. (Previously Presented) The image processing system according to claim 1, wherein the processor is further configured with the program to perform operations comprising: operation as a reading unit configured to read three-dimensional structure data regarding the object; and operation as a matching unit configured to perform matching between the three- dimensional structure data regarding the object and the three-dimensional position.

11. (Original) The image processing system according to claim 2, wherein a projection time of the second light projector when capturing the second captured image is shorter than a projection time of the first light projector when capturing the first captured image.

12. (Original) The image processing system according to claim 2, wherein an exposure time of the camera when capturing the second captured image is shorter than an exposure time of the camera when capturing the first captured image.

13. (Original) The image processing system according to claim 2, wherein the first light projector and the second light projector are configured to perform projection using the same projection lens.

14. (Original) The image processing system according to claim 13, wherein the first light projector and the second light projector are configured to perform projection using the same light source.

15. (Previously Presented) The image processing system according to claim 2, wherein the first light projector is configured to perform projection using a first light source, and the second light projector is configured to project the uniform light onto the object at the same angle as the first light projector using a second light source provided separately from the first light source.

16. (Previously Presented) The image processing system according to claim 2, wherein the first light projector is configured to perform projection using a first light source and a first projection lens, and the second light projector is configured to project the uniform light onto the object at the same angle as in projection performed by the first light projector, using a second light source and a second projection lens that are provided separately from the first light source and the first projection lens.

17. (Original) The image processing system according to claim 8, wherein an intensity of the first light source is higher than an intensity of the second light source.

18. (Original) The image processing system according to claim 2, wherein the processor is further configured with the program to perform operations comprising: operation as a reading unit configured to read three-dimensional structure data regarding the object; and operation as a matching unit configured to perform matching between the three- dimensional structure data regarding the object and the three-dimensional position.

19.  (Currently Amended) An image processing method for performing image processing with an image processing system, the method comprising:
controlling a first light projector configured to project, onto an object, a light pattern for specifying a three-dimensional shape;
controlling a second light projector configured to project, onto the object, uniform 
controlling a camera for capturing an image of the object;
recording a first captured image comprising 3D image components, that is captured by the camera in a state where: control is performed such that the light pattern is projected by the first light projector; and control is performed such that the uniform light is not projected by the second light projector;
recording a second captured image comprising 2D image components, that is captured by the camera in a state where: control is performed such that the light pattern is not projected by the first light projector; and control is performed such that the uniform light is projected by the second light projector;
recording a third captured image that is captured by the camera in a state where: control is performed such that the light pattern is not projected by the first light projector; and control is performed such that the uniform light is not projected by the second light projector;
generating a division image by:
performing a first subtraction comprising subtracting the third captured image from the first captured image to produce the 3D image components;
performing a second subtraction comprising subtracting the third captured image from the second captured image to produce the 2D image components; and
the 3D image components resulting from the first subtraction the 2D image components resulting from the second subtraction to produce a division image 
calculating a three-dimensional position on the object using the division image.


Allowable Subject Matter

Claims 1-19 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Masato (Jp 2017191082), discloses an object of the present invention is to make it possible for a bright spot imaging device to easily acquire an image of the entire object to be measured, even if the surface of the object to be measured, which has a different reflectance, is present. Provided are a bright spot image acquisition device and a bright spot image acquisition method capable of easily extracting individual bright spots even for DUTs having different reflectance. Further, even when strong light is incident only on a part of the surface of the object to be measured, the bright spot image of the entire object to be measured can be acquired. (Abstract)
Gordon (US 2016/0050401), discloses methods, circuits, optical assemblies, devices, systems and associated computer executable code for estimating for three dimensional imaging. According to some embodiments, there may be provided a projector operable to project a bi-dimensionally coded pattern to provide a first projection of the bi-dimensionally coded pattern and a second projection of the bi-dimensionally coded pattern. The first projection and the second projection may be offset or rigidly shifted with respect to one another, such that a first reflection off an object which is associated with the first projection and a second reflection off the object which is associated with the second projection are provided. A signal corresponding to the first reflection and a signal corresponding to the second reflection may be co-processed. (Abstract.)
Tropf (US 2009/0066929), discloses the most difficult problem in the creation of a range image with stereo cameras (4, 5) is the establishing of the correspondence of the points. For this, the scene (3) is illuminated twice; thereof at least once with a random or pseudo random pattern. For both cameras (4, 5), an image is taken for each of the illuminations and the quotient of brightnesses is calculated pixel wise. The correspondence is established on the basis of a comparison of the quotient of pixels on epipolar lines of different cameras (4, 5). The illumination pattern is preferably highly modulated along the epipolar line; transversally or diagonally to it, it is not or only slightly modulated. For illumination, a projection unit (9) is used which in a preferred arrangement comprises two superposed grating patterns (21, 22) which have a distance (d) to each other, with at least one varying in a pseudo random manner, and with two closely neighboring light sources (25, 26) which shine through the gratings (21, 22) and 
A statement indicating reasons for allowable subject matter follows:  the analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “a first light projector configured to project, onto an object, a light pattern for specifying a three-dimensional shape; a second light projector configured to project, onto the object, uniform light in which illumination energy is uniform in a cross-sectional direction relative to a light projection direction, the second light projector projecting the uniform light at the same angle as in projection performed by the first light projector; a camera for capturing an image of the object; and a processor configured with a program to perform operations comprising: operation as a first light projection control unit  configured to control projection of the light pattern onto the object by the first light projector; operation as a second light projection control unit  configured to control projection of the uniform light onto the object by the second light projector; operation as an image capturing control unit configured to control image capturing performed by the camera; operation 
Dependent Claims are allowed due to their dependency on the above-noted independent claims.


						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661